791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STANLEY SCHMIKLA, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
85-3375
United States Court of Appeals, Sixth Circuit.
4/16/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  LIVELY, Chief Judge; MERRITT and JONES, Circuit Judges.


1
This is an appeal from judgment of the district court denying petitioner's motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  T e case has been referred to a panel of the court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The basis of petitioner's claim for relief is that the United States District Court for the Southern District of Ohio failed to transfer a charge against him pursuant to Rule 20, Federal Rules of Criminal Procedure, to the United States District Court for the Western District of Pennsylvania, and thereafter imposed a sentence to run consecutively with sentences that had been imposed by the Pennsylvania court.  The charges under which petitioner was sentenced in Pennsylvania were totally unrelated to the charge upon which the United States District Court for the Southern District of Ohio imposed the consecutive sentence from which petitioner now seeks relief.


3
As the district court pointed out in its opinion, the petitioner did not have the right to have the charge transferred to the Western District of Pennsylvania merely because an earlier charge had been transferred.  Additionally, the record discloses that petitioner was advised at the time of his guilty plea to the charge in the Ohio court that a consecutive sentence could be imposed.


4
On appeal petitioner has attempted to raise an issue of ineffective assistance of counsel which was not presented to the district court.  We do not consider that issue.


5
The judgment of the district court is affirmed for the reasons set forth in the Opinion and Order of Honorable Robert M. Duncan filed and entered April 15, 1985.